Citation Nr: 0832138	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  06-09 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES
 
1.  Entitlement to service connection for hearing loss.
 
2.  Entitlement to service connection for tinnitus.
 
3.  What evaluation is warranted for right side of face 
paresthesia from August 23, 2004?
 
4.  What evaluation is warranted for headaches from August 
23, 2004?
 
5.  What evaluation is warranted for fractured right jaw and 
cheek bone residuals from August 23, 2004 to May 24, 2005?
 
6.  What evaluation is warranted for fractured right jaw and 
cheek bone residuals from May 25, 2005?
 
 


REPRESENTATION
 
Appellant represented by:     The American Legion
 

WITNESS AT HEARING ON APPEAL
 
Appellant
 
 
ATTORNEY FOR THE BOARD
 
C. Hancock, Counsel
 
 
INTRODUCTION
 
The veteran had active service from July 1957 to June 1961.
 
These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland , California .
 
The July 2005 rating decision, in pertinent part, granted 
service connection and a 10 percent rating, effective from 
August 23, 2004 for right sided facial paresthesia. 
 Noncompensable evaluations were also assigned for headaches 
and right fractured jaw and cheek bone residuals, effective 
from August 23, 2004.  In September 2005, the veteran 
expressed his disagreement with the ratings assigned, and 
subsequently perfected an appeal concerning these matters.
 
As the veteran perfected an appeal to the initial ratings 
assigned following the grant of service connection, the Board 
has characterized these issues in accordance with the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (appeals from original awards are not to be construed 
as claims for increased ratings), which requires 
consideration of the evidence since the effective date of the 
grant of compensation.
 
For the reasons outlined below, this appeal is, in part, 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington , D.C.  Consistent with the instructions below, VA 
will notify the veteran of any further action required on his 
part.
 
 
FINDINGS OF FACT
 
1.  Hearing loss is not shown by competent medical evidence 
to be related to service, and compensably disabling 
sensorineural hearing loss was not manifested within one year 
of separation from active duty.
 
2.  For the period from August 23, 2004, the veteran does not 
have severe incomplete paralysis of his 7th cranial nerve.
 
3.  For the period from August 23, 2004, to May 24, 2005, the 
veteran did not complain of headaches to any clinician.  
 
4.  Since May 25, 2005, the veteran has subjectively 
complained of headaches due to head trauma, and there is no 
diagnosis of multi-infarct dementia.
 
5.  The veteran has never been diagnosed with migraines.
 
6.  From August 23, 2004, to May 24, 2005, the veteran's 
fractured right jaw and cheek bone residuals have not been 
manifested by moderate displacement of the maxilla.
 
 
 



CONCLUSIONS OF LAW
 
1.  Hearing loss was not incurred or aggravated by active 
service, and a sensorineural hearing loss may not be presumed 
to have been so incurred.  38 U.S.C.A. §§ 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 
3.303, 3.307, 3.309, 3.385 (2007).

2.  From August 23, 2004, the criteria for a disability 
rating in excess of 10 percent for right side of face 
paresthesia have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.124a, 
Diagnostic Code 8207 (2007).
 
3.  From August 23, 2004, to May 24, 2005, a compensable 
rating for headaches was not warranted.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.124a, Diagnostic 
Codes 8045, 8100, and 9304 (2007).
 
4.  Resolving reasonable doubt in the veteran's favor, since 
May 25, 2005, the scheduler requirements for a 10 percent 
rating for headaches have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.321, 4.3, 4.124a, Codes 
8045, 8100, and 9304.
 
5.  From August 23, 2004, to May 24, 2005, the criteria for a 
compensable disability rating for fractured right jaw and 
cheek bone residuals have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 3.321, 4.150, Code 9916 (2007).
 
 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
 
Preliminary Matters
 
With respect to the claim of entitlement to service 
connection for hearing loss, the requirements of the Veterans 
Claims Assistance Act of 2000 (VCAA) have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
October 2004 and January 2005 correspondence of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim, and as warranted by law, 
affording VA examinations.  March 2006 correspondence 
provided notice of the type of evidence necessary to 
establish disability ratings and effective dates.  The 
veteran supplied additional evidence at his June 2008 hearing 
conducted by the undersigned; this evidence was accompanied 
by a waiver of initial RO consideration.  

Concerning the three initial rating claims now on appeal, the 
Board begins by noting that as service connection, an initial 
rating, and an effective date have been assigned the notice 
requirements of 38 U.S.C.A. § 5103(a), have been met.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  The 
decision of the United States Court of Appeals for Veterans 
Claims in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
spoke only to cases of entitlement to an increased rating.  
Because there is a distinction between initial rating claims 
and increased rating claims, Vazquez-Flores is not for 
application with respect to initial rating claims as notice 
requirements are met when the underlying claim for service 
connection is substantiated.  Consequently, there is no need 
to discuss whether VA met the Vazquez-Flores standard.
 
There is not a scintilla of evidence of any VA error in 
notifying or assisting prejudices the appellant or reasonably 
affects the fairness of this adjudication.  Indeed, the 
appellant has not suggested that such an error, prejudicial 
or otherwise, exists.  Hence, the case is ready for 
adjudication. 
 
In the course of his June 2008 conducted by the undersigned, 
the veteran seemed to obscurely testify that that VA 
outpatient treatment records from the Chico clinic, dated 
after 2004, may be of record.  See page 17 of hearing 
transcript (transcript).  File review shows that the most 
recent outpatient records on file from this facility are 
dated in November 2004.  He, however, did not specifically 
allege that any outstanding records would provide probative 
evidence as to any of the claims here being adjudicated.  
Hence, without a showing of relevance no further development 
is required.
 
Factual Background
 
Service medical records review shows that in the course of 
his June 1957 enlistment examination the veteran's ears and 
drums were clinically evaluated as normal.  His hearing was 
15/15 for whispered and spoken voice, in both ears.  A May 
1959 Report of Medical Treatment, Hospitalization, and Allied 
Services shows that simple comminuted fracture of the right 
zygoma was diagnosed.  In April 1959 he was diagnosed with a 
right maxilla fracture, with no artery or nerve involvement. 
 The report of the June 1961 examination for separation from 
service shows hearing test findings identical to those found 
at the time of service entry.  
 
Post-service medical evidence concerning the instantly 
claimed matters is sparse.  A June 2004 VA audiology report 
shows complaints of hearing loss.  Hearing loss was not 
diagnosed.  Audiologic evaluation could not be completed due 
to the presence of right ear cerumen.  
 
An August 2004 private audiology evaluation worksheet shows 
what appears to be hearing loss, as defined in 38 C.F.R. 
§ 3.385.
 
The report of a June 2005 VA audio examination shows that 
bilateral hearing loss, as defined in 38 C.F.R. § 3.385 was 
identified on testing.  The veteran provided a history of 
both in-service and post-service noise exposure.  As to the 
etiology of the veteran's bilateral sensorineural hearing 
loss the examiner opined that he could not offer an as to the 
etiology of the disorder without resort to mere speculation.  
 
The report of a VA dental and oral examination conducted in 
May 2005 reveals that the veteran complained of right upper 
lip numbness and right sided jaw popping.  Oral examination 
showed no hesitation or deviation with opening or other 
movements.  The examining dentist opined there were little or 
no residuals of right maxillary fracture.  
 
At a May 25, 2005 VA bones examination the veteran complained 
of paralysis of the right side of his face, with the 
inability to detect touch.  He also complained of headaches 
occurring four times a month.  He said he treated them with 
Ibuprofen and they lasted about two hours.  He described the 
pain as bilateral and non-throbbing.  He added that the 
headaches were non-prostrating, though he mentioned that he 
had occasionally missed work due to his headaches.  The 
veteran denied that his headaches limited him in his normal 
daily activities.  A color photograph was taken of the 
veteran's face was taken in conjunction with the 
examination.  

Examination showed sensory function impairment of the right 
side of the veteran's face, encompassing approximately 25 
percent of the total surface of the face.  The veteran could 
barely detect pressure and had no point sensitivity.  Cranial 
nerves II-XII were intact.  The veteran's expression was 
intact.  He was able to smile and frown, and there was no 
impairment of facial movement or face drop.  The diagnoses 
were history of zygomatic and maxillary fractures, status 
post open reduction, with right sided facial paresthesia; and 
chronic non-prostrating headaches secondary to skull 
fracture.  Extraocular movements were intact.  
 
The veteran was most recently afforded VA audio examination 
in December 2007.  As before, 38 C.F.R. § 3.385 hearing loss 
was diagnosed.  The examiner commented that the conductive 
component of the veteran's hearing loss was not the result of 
his military noise exposure.  The examiner noted that the 
conductive component of hearing loss was indicative of middle 
ear pathology unrelated to noise.  She added that noise 
induced hearing loss is sensorineural in nature, which 
affects the inner hearing systems.  She added that the change 
in hearing since the veteran's last audiogram was not the 
result of military noise exposure.  The examiner cited a 
September 2005 study on Military Noise Exposure which found 
no scientific basis for delayed or late onset noise-induced 
hearing loss, i.e., hearing normal at discharge and causally 
attributable to military noise exposure 20-30 years later.  
 
The veteran provided testimony at a hearing conducted by the 
undersigned at the RO in June 2008.  Review of the hearing 
transcript (transcript) shows that the veteran claimed that 
his hearing loss was due to in-service noise exposure; he 
added that he did not use hearing protection while in the 
military.  See pages 12 and 14 of transcript.  The veteran 
also complained of facial tingling with shaving, and 
itching.  See page four of transcript.  He added the degree 
of numbness was about the same as it was in 2005.  See page 
25 of transcript.  The veteran also complained of pain with 
chewing, noting that his jaw locked up two to three times a 
month.  See page three of transcript.  He added that pain 
with chewing had worsened since his 2005 VA examination.  See 
page 22 of transcript.  The veteran also supplied calendar 
pages for the term from October 2007 to June 2008, on which 
he had notated when, and for how long, he suffered from 
headaches.  The veteran testified that he had never been told 
he suffered from migraines (see page 23 of transcript), and 
added that he had five to six prostrating headaches a month 
(see page six of transcript).  
 
Laws and Regulations
 
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  
 
Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. 
§ 3.303(d).
 
Certain chronic disabilities, such as a sensorineural hearing 
loss, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).
 
For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
 
In deciding whether the veteran has a current disability due 
to military service, it is the responsibility of the Board to 
weigh the evidence and decide where to give credit and where 
to withhold the same and, in so doing, accept certain medical 
opinions over others.  Schoolman v. West, 12 Vet. App. 307, 
310-11 (1999).  The Board is also mindful that it cannot make 
its own independent medical determinations and that there 
must be plausible reasons for favoring one medical opinion 
over another.  Evans v. West, 12 Vet. App. 22, 30 (1999).
 
Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
which assigns ratings based on the average impairment of 
earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).
 
When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous. 
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings. Nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. § 4.20.
 
Since August 23, 2004, the RO has evaluated the veteran's 
service-connected right sided facial paresthesia under 38 
C.F.R. § 4.124a, Diagnostic Code (Code) 8207; his headaches 
under 38 C.F.R. §§ 4.20, 4.124a, Codes 8100; and his right 
sided jaw and cheek bone fracture residuals under 38 C.F.R. 
§ 4.150, Code 9916.  

As noted, the veteran has been assigned a 10 percent 
evaluation for paresthesia of the right side of the face 
under Code 8207.  Under 38 C.F.R. § 4.124a, Code 8207, 
pertaining to paralysis of the seventh (facial) cranial 
nerve, provides that incomplete, moderate paralysis warrants 
an evaluation of 10 percent.  Incomplete, severe paralysis 
warrants an evaluation of 20 percent.   A Note to Code 8207 
provides that ratings are dependent upon relative loss of 
innervation of facial muscles.  The term "incomplete 
paralysis" indicates impairment of function of a degree 
substantially less than the type of picture for complete 
paralysis given for each nerve, whether due to varied level 
of the nerve lesion or to partial regeneration.  When the 
involvement is wholly sensory, the rating is to be for the 
mild, or, at most, the moderate degree.  38 C.F.R. § 4.124a.
 
Under Code 8100, which the RO has rated the veteran's 
headaches, migraine headaches are evaluated pursuant to 38 
C.F.R. § 4.124a.  Under this Code, a noncompensable (zero 
percent) disability rating is assigned for less frequent 
migraine attacks than for a 10 percent rating.  A 10 percent 
disability evaluation is warranted for characteristic 
prostrating attacks, averaging one in 2 months over the last 
several months.  A 30 percent disability rating is assigned 
for migraine headaches with characteristic prostrating 
attacks occurring on an average of once a month over the last 
several months.  
 
Service connection has been granted for post-traumatic 
headaches.  Service connection has not been granted 
for migraines.  See July 2005 rating decision.  The evidence 
further shows that migraine headaches have never been 
diagnosed, and the veteran, in the course of his June 2008 
hearing confirmed that fact.  He has maintained that his 
headaches are due to a head injury sustained while in the 
military.  Hence, the rating criteria under Code 8045 (brain 
disease due to trauma), rather than Code 8100 (migraine), is 
more consistent with the veteran's pathology.   Therefore, 
the Board will rate the veteran's headaches under Code 8045.
 
Under this criteria for brain disease due to trauma (Code 
8045), purely neurological disabilities, such as hemiplegia, 
epileptiform seizures, facial nerve paralysis, etc., 
following trauma to the brain will be rated under the 
diagnostic codes specifically dealing with such disabilities. 
 Here, while facial paralysis is present, and rated 
separately, the other symptoms are not.  The Code further 
provides that purely subjective complaints such as headaches, 
dizziness, insomnia, etc., recognized as symptomatic of brain 
trauma, will be rated 10 percent and no more under Code 9304. 
 Here, the veteran in May 2005 complained of headaches, and 
the RO has granted service connection for headaches secondary 
to in-service head trauma.  See July 2005 rating decision.  
This 10 percent rating will not be combined with any other 
rating for a disability due to brain trauma.  Ratings in 
excess of 10 percent are not assignable in the absence of a 
diagnosis of multi-infarct dementia associated with brain 
trauma.  Here, dementia due to head trauma has not been 
diagnosed.  
 
Analysis
 
Service Connection
 
Hearing Loss
 
The veteran contends that his hearing loss is essentially due 
to in-service exposure to acoustic trauma.  

As reported, the service medical records show no hearing 
loss.  A private medical report, dated in August 2004, does 
show the presence of bilateral hearing loss for VA purposes.  
See 38 C.F.R. § 3.385.  
 
Here, the only evidence on file which speaks to the etiology 
of the veteran's diagnosed hearing loss disorder is the 
December 2007 VA audio examination report wherein the 
examiner found that the veteran's current hearing loss was 
not related to any in-service noise exposure.  
 
The Board finds that the probative value of the appellant's 
claim is outweighed by the fact that there are no medical 
records documenting a continuity of hearing loss between 
service separation in 1961 and 2004 when hearing loss was 
first diagnosed. Maxson v. West, 12 Vet. App. 453 (1999), 
aff'd., 230 F.3d 1330 (Fed. Cir. 2000) (Service incurrence 
may be rebutted by the absence of medical treatment for the 
claimed condition for many years after service.)
 
Finally, as compensably disabling sensorineural hearing loss 
was not demonstrated within one year of the veteran's 
separation from active duty, service connection cannot be 
awarded on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.
 
As such, the claim must be denied.
 
Increased Ratings
 
Right Side of Face Paresthesia
 
Based on the evidence, the Board concludes that the veteran, 
for the period from August 23, 2004, does not have severe 
incomplete paralysis or complete paralysis of his left 7th 
cranial nerve.  The photograph from the 2005 examination show 
wrinkles on both sides of the veteran's face.  They are of 
about the same magnitude.  A little used part of the 
musculoskeletal system is expected to show evidence of disuse 
such as through atrophy, the condition of the skin, or the 
like.  38 C.F.R. §§ 4.40.
 
Moreover, while the veteran described complaints of right 
upper lip numbness at his May 2005 VA dental and oral 
examination, in the course of his May 2005 VA 
bones examination, while revealing approximately 25 percent 
of the veteran's face to be affected by sensory impairment, 
cranial nerves II to XII were intact.  Further, his 
expression was intact, and the veteran was able to smile and 
frown.  Extraocular movements were intact, and no impairment 
of facial movement or face drop was noted.  Therefore, severe 
incomplete paralysis of the right facial nerve is not present 
or nearly approximated, given the significant function 
remaining.  38 C.F.R. § 4.124a.  The veteran testified in 
June 2008 that his facial paralysis causes tingling with 
shaving, and some itching.  He also testified that the degree 
of numbness was about the same as it was in 2005.  
 
The benefit sought on appeal is denied.  

Headaches
 
After considering all of the evidence of record, including 
all the medical evidence dated prior to May 25, 2005, the 
Board finds that the veteran's headache disorder did not 
warrant a compensable rating at any time from August 23, 
2004, to May 25, 2005.  Notably, however, from May 25, 2005, 
following review of the VA bones examination report conducted 
on that same day, a 10 percent rating is warranted.  
 
In this regard, between August 23, 2004, and May 24, 2005, 
the medical evidence of record fails to demonstrate that the 
criteria set out in 38 C.F.R. § 4.124a (Code 8045) and 
38 C.F.R. § 4.130 (Code 9304), and necessary for the 
assignment of a 10 percent rating.  As established above, 
Code 8100 is not suitable to rate this veteran's headache 
disorder as migraines have never been diagnosed.  Of 
particular note, review of the complete medical record dated 
prior to May 25, 2005, is absent for even subjective 
complaints of headaches made by the veteran.  
 
As stated, the Board does finds that a rating of 10 percent, 
but no more, from May 25, 2005, is warranted.  During the VA 
bones examination conducted on May 25, 2005, the veteran 
complained of headaches treated with Ibuprofen occurring four 
times a month.  He described them as being non-prostrating.  
While he subsequently described migraine symptoms at his June 
2008 hearing, the clinical record does not reveal a diagnosis 
of migraines, and more importantly, the veteran is not 
service connected for migraines.  Hence, Code 8100 is not for 
application.  Further, as the veteran does not have multi-
infarct dementia associated with brain trauma, a rating in 
excess of 10 percent for his headaches, upon the facts of 
this case, may not be assigned.  Accordingly, a 10 percent 
rating, but no more, is warranted from May 25, 2005.  

Right Fractured Jaw and Cheek Bone Residuals
 
As noted, the veteran's right fractured jaw and cheek bone 
residuals are rated under Code 9916.
 
As also noted, under this regulation, malunion or nonunion of 
the maxilla is rated 0 percent for slight displacement; 10 
percent for moderate displacement; and 30 percent for severe 
displacement.  38 C.F.R. § 4.150.
 
The report of a VA dental and oral examination conducted on 
May 25, 2005, notes that the veteran complained of right side 
jaw popping.  Oral examination showed no hesitation or 
deviation with opening or other movements.  The examining 
dentist opined there were little or no residuals of right 
maxillary fracture.  In essence, neither malunion nor 
nonunion of the maxilla was diagnosed.  
 
A VA bones examination report, also dated May 25, 2005, shows 
that the veteran made no complaints regarding his facial 
fracture residuals.  
 
In short, although medical record reflects complaints of 
right sided jaw and cheek bone pain, there is no objective 
medical evidence, for the period from August 23, 2004, to May 
25, 2005, that the veteran's fractured right jaw and cheek 
bone residuals are symptomatic of moderate displacement of 
the maxilla.  See Code 9916.  Therefore, the Board finds that 
the residuals of the veteran's right jaw and cheek bone 
fracture more closely approximates slight maxilla 
displacement than moderate maxilla displacement. 
 Accordingly, a compensable rating is not warranted.
 
In reaching these decisions, the Board considered the 
doctrine of reasonable doubt, however, except to the extent 
indicated above, the preponderance of the evidence is against 
the appellant's claims.  Hence, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER
 
Entitlement to service connection for hearing loss is denied.
 
From August 23, 2004, a compensable rating for right side of 
face paresthesia is not warranted.  
 
From August 23, 2004, to May 24, 2005, a compensable rating 
for headaches is not warranted.  
 
From May 25, 2005, a 10 percent rating is warranted for 
headaches, subject to the laws and regulations governing the 
payment of monetary awards.
 
From August 23, 2004, to May 24, 2005, a compensable rating 
for fractured right jaw and cheek bone residuals is not 
warranted.  
 
 
REMAND
 
Concerning the issue of entitlement to service connection for 
tinnitus, the Board notes that in the course of a June 2005 
VA audio examination the veteran complained of bilateral 
tinnitus, occurring six times a year and lasting five minutes 
each time.  The examiner opined that the tinnitus was not 
caused by or the result of in-service noise exposure.  He 
added that the veteran's tinnitus was most likely "normally 
occurring tinnitus."  The examiner is shown to have reviewed 
the veteran's claims folder.  

The veteran was again afforded a VA audio examination in 
December 2007.  The examiner commented that the veteran's 
complaints of tinnitus were subjective and could not be 
confirmed using current clinical technologies.  She mentioned 
that tinnitus was a symptom, not a disease.  To this, 
however, VA regulations provide that tinnitus is either a 
disease or an injury residual in light of 38 C.F.R. § 4.87, 
Code 6260.  The examiner did note, however, that a review of 
the veteran's military records was necessary to determine 
what role, if any, military noise exposure might have played 
in the veteran's current complaints of tinnitus.
 
Accordingly, the Board finds that in light of the conflicting 
medical evidence reported above, an examination with review 
of the claims file for the purpose of obtaining an opinion 
concerning a possible relationship between the veteran's 
tinnitus and his acoustic trauma in military service is 
appropriate in this case.  38 C.F.R. § 3.159(c)(4).
  
Concerning the claim for a high initial rating for residuals 
of a fractured right jaw and cheek bone, at his June 2008 
hearing before the undersigned the veteran claimed that his 
condition was essentially worse.  He claimed that his jaw 
"locked up" on him two to three times a month.  This 
suggests that his complaints may be consistent with maxilla 
displacement.  See 38 C.F.R. § 4.150, Code 9916.  He added 
that pain on chewing had worsened since his 2005 VA 
examination.

The Court has held that when a veteran-claimant alleges that 
his service-connected disability has worsened since the last 
examination, a new examination may be required to evaluate 
the current degree of impairment, particularly if there is no 
additional medical evidence which addresses the level of 
impairment of the disability since the previous examination.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding 
that the veteran was entitled to a new examination after a 
two year period between the last VA examination and the 
veteran's contention that the pertinent disability had 
increased in severity).  Hence, the veteran should be 
scheduled for a new examination.
 
The Board also notes the possibility of outstanding VA 
outpatient treatment records from the VA Outpatient Clinic in 
Chico dated since November 2004 may provide probative 
evidence concerning the veteran's instant claim.  
 
Accordingly, the case is REMANDED for the following action:
 
1.  The RO should seek to obtain VA 
outpatient treatment records from the VA 
Outpatient Clinic in Chico, California, 
dated since November 2004.  If the RO 
cannot locate such records, the RO must 
specifically document what attempts were 
made to locate them, and explain in 
writing why further attempts to locate or 
obtain any government records would be 
futile.  The RO must then:  (a) notify 
the claimant of the specific records that 
it is unable to obtain; (b) explain the 
efforts VA has made to obtain that 
evidence; and (c) describe any further 
action it will take with respect to the 
claims.  The claimant must then be given 
an opportunity to respond.

2.  The veteran should be scheduled for 
the appropriate VA audiology examination 
to determine the etiology of his 
tinnitus.  The examiner must be provided 
the veteran's claims file for review, and 
any indicated studies must be completed.  
Following examination of the veteran and 
review of the claims file, the examiner 
should opine whether it is at least as 
likely as not that the appellant has 
current tinnitus that is related to 
acoustic trauma in his military service.  
The examiner must explain the rationale 
for any opinion given. 
 
3.  The RO is to also schedule the 
appellant for an appropriate VA 
examination to address the severity of 
disability caused by his service-
connected residuals of right jaw and 
cheek bone fractures.  The claims folder 
must be made available for the examiner 
to review.  The examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any associated disability.  The examiner 
should also comment on the presence of, 
if any, malunion or nonunion of the 
maxilla.  The examiner must also 
specifically comment if displacement is 
clinically shown, and, if so, whether the 
severity of this displacement is more 
appropriately described as slight, 
moderate, or severe.   A complete 
rationale for any opinions expressed must 
be provided.
 
4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2007).  In the event 
that the veteran does not report for 
either or both of the aforementioned 
examinations, documentation should be 
obtained which shows that notice 
scheduling the examination(s) was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.
 
5.  Thereafter, and following any other 
indicated development, the RO should 
prepare a new rating decision and 
readjudicate the appealed issues.  If the 
appeal is denied in any respect, the 
veteran and his representative should be 
provided a supplemental statement of the 
case in accordance with 38 U.S.C.A. 
§ 7105 (West 2002) which includes a 
summary of any additional evidence 
submitted, applicable laws and 
regulations, and the reasons for the 
decision.  They should then be afforded 
an applicable time to respond.
 
The purpose of this REMAND is to ensure due process.  The 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until he is notified.
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board have remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R.BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


